Citation Nr: 0534578	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  02-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased ratings for service-connected 
diabetic polyneuropathy, right foot and left foot, currently 
rated as 10 percent disabling each.

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus type 2, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for service-connected 
shell fragment wound, muscle group XVII, with retained 
foreign body, right, currently evaluated as 20 percent 
disabling.

4.  Entitlement to service connection for a total disability 
rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2004, a statement of 
the case was issued in August 2004 and a substantive appeal 
was received in August 2004.

The veteran testified at a Board hearing at the RO in October 
2005.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities, described 
for rating purposes as diabetic polyneuropathy, right foot 
and left foot, are productive of numbness, tingling and pain 
in both feet without any evidence of severe incomplete 
paralysis of either foot.

2.  The veteran's service-connected disability, described for 
rating purposes as diabetes mellitus type 2, is productive of 
the need for a prescribed diet, daily medication, insulin and 
regulation of daily activities with no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.

2.  The veteran's service-connected disability, described for 
rating purposes as shell fragment wound, muscle group XVII, 
with retained foreign body, right, is productive of pain with 
no evidence of loss of deep fascia, muscle substance, normal 
firm resistance of muscles, or depressed and adherent scars.

4.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 20 
percent each, but no higher, for service-connected diabetic 
polyneuropathy of right foot and the left foot, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 8721 (2005).

2.  The criteria for entitlement to a disability rating of 40 
percent, but no higher, for service-connected diabetes 
mellitus type 2, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 7913 
(2005).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected shell fragment wound, muscle group 
XVII, with retained foreign body, right, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 
4.73 Diagnostic Code 5317 (2005).

4.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his alleged disabilities.  The April 
2002, September 2002, and July 2003 RO letters collectively 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the April 2002, September 2002, and 
July 2003 letters implicitly notified the veteran that he 
should submit any pertinent evidence in his possession.  In 
this regard, he was repeatedly advised to identify any source 
of evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in April and September 
2002 and the initial rating decision was issued in December 
2002.  Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the veteran has been afforded several VA examinations, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Facts

As noted above, the veteran is currently service-connected 
for a shell fragment wound of the right hip.  Unfortunately, 
the veteran's service medical records reveal no evidence of 
hospitalization or any other treatment for a shell fragment 
wound during the veteran's active duty service.  Post-service 
medical evidence of record includes private treatment records 
which primarily address the veteran's non-service connected 
heart and back disabilities, VA treatment records, and VA 
examination reports.  

The diabetes mellitus examination report from May 2002 shows 
that the veteran stated that he followed a prescribed diet 
for his diabetes mellitus but had no restrictions on his 
activities.  He reported numbness and tingling in both feet.  
He stated that he saw his primary care physician every six 
months and had no ani pruritus, loss of strength, calluses, 
ulcerations or fungus.  On physical examination the veteran 
had no skin rashes, calluses or ulcerations.  His peripheral 
pulses were present and his posterior tibial and dorsalis 
pedis pulses were present.  Laboratory testing revealed a 
glucose level of 354.  The May 2002 muscles examination 
report shows that the veteran provided a history of 
sustaining a 40 mm mortar wound to his right buttock, with 
pain in his right leg and a limp since that time.  He also 
complained of developing a dropped right foot after service.  
He stated that the pain in his right buttock had increased in 
the last three or four years to the point where he could not 
ride in a car for a significant period of time.  On physical 
examination, there was a 5 cm. by 1.5 cm. scar on his right 
buttock which was well-healed but was moderately tender to 
palpation.  The diagnoses included right buttock scar, 
status-post mortar shell injury.  The examiner also noted 
that although the veteran had multiple level degenerative 
disk disease with mild permanent nerve damage into the right 
lower extremity, there was no direct correlation between the 
veteran's multiple disk herniations and his right buttock 
gunshot wound injury.  On x-ray, small metallic fragment was 
seen over the right hip.  

A July 2003 VA endocrine disease examination report shows 
that the veteran reported taking daily medication, including 
insulin, for his diabetes mellitus.  He also reported 
numbness in the left lower extremity and stated that his 
diabetes had no effect on his usual occupation or daily 
activities.  On physical examination, the veteran's pulses 
were normal in his lower extremities.  Pinprick was 
diminished in the ankles distally in both feet.  Vibratory 
sensation was diminished in the right toes and absent in the 
left toes.  Laboratory testing revealed that the veteran had 
glucose of 229 and normal urinary microalbumin.  The 
diagnoses included diabetes mellitus with sensory 
polyneuropathy involving the feet.  A July 2003 VA muscles 
examination report shows that the veteran reported sustaining 
a shell fragment wound from mortar explosions and being in 
the hospital for 30 days.  He complained of pain most of the 
time.  He stated that he walked a half a mile each day and 
used no ambulatory aids.  He complained of a grinding 
sensation in his right hip.  He said he had difficulty 
sitting and pain with weather changes.  He noted increasing 
pain in the last year or so.  On physical examination, the 
veteran had a 5 cm. scar on the right buttock.  The examiner 
noted that the veteran had underlying gluteal injury.  A July 
2003 x-ray revealed two small metallic foreign bodies 
projected over the superior aspect of the right hip, 
unchanged from the previous radiogram of May 2002.  There 
were no other abnormalities of the pelvis.

An April 2004 VA joints examination report shows that the 
veteran reported sustaining a shrapnel injury in his right 
buttock and undergoing irrigation and debridement at the time 
of the injury.  He reported current pain and a limp with no 
instability or swelling of the hip joint.  On physical 
examination, the examiner noted a 3 cm. by 1.5cm. long scar 
on the right buttock.  There was some tenderness to the scar 
on palpation, but there was no palpable foreign body and 
there was no tenderness on palpation to any other area of the 
right hip.  The veteran had full range of motion and full 
muscle strength of the hip with some pain on external 
rotation but without any swelling or instability of the hip 
joint.  The diagnosis was status-post shrapnel injury, right 
buttock.  The examiner noted that he felt that some of the 
veteran's right hip pain was more likely related to his non 
service-connected lumbar spine disease.  

In his February 2004 notice of disagreement, the veteran 
noted that he could not walk more than a block due to foot 
pain.  He noted that when he tried to work as a substitute 
teacher, he was significantly limited by hip and foot pain.  
The veteran stated that his daily activities were restricted 
by his diabetes mellitus because he had to take his test kit 
and his cooler with his medication whenever he left the house 
for more than half a day.  He stated that with all of his 
medical conditions and all of the medications that he had to 
take, he was unemployable.  At an August 2004 informal 
conference at the RO, the veteran stated that he required 
insulin and oral medication, was on a restricted diet, had 
numbness, tingling and pain in his lower extremities and at 
times had fallen due to numbness in his feet.  He also 
complained of right hip pain.  He stated that no one would 
hire him because of his health problems.  At his October 2005 
Board hearing, the veteran provided testimony consistent with 
his statements at the August 2004 informal conference.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In instances where 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disabilities is to be considered during 
the entire period from the initial assignment of the rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Polyneuropathy

The veteran's left and right foot diabetic polyneuropathy 
associated with diabetes mellitus type 2 is currently rated 
under Diagnostic Code 8721 for neuralgia of the external 
popliteal nerve. 38 C.F.R. § 4.124a (2004).  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Mild incomplete paralysis of the external popliteal nerve is 
rated as 10 percent disabling.  Moderate incomplete paralysis 
of the external popliteal nerve is rated as 20 percent 
disabling.  Severe incomplete paralysis of the external 
popliteal nerve is rated as 30 percent disabling.  Complete 
paralysis of the external popliteal nerve with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes is rated as 
40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.  The medical evidence of record shows that the veteran 
has complained of numbness, tingling and pain in both feet.  
The May 2002 VA examination report showed that the veteran's 
peripheral, posterior tibial and dorsalis pedis pulses were 
all present.  The July 2003 VA examination report showed that 
the veteran had normal pulses in the lower extremities with 
diminished pinprick sensation and diminished to non-existent 
vibratory sensation.  

In short, the medical evidence of record clearly shows that 
the veteran's disabilities of the feet more closely 
approximate moderate neuralgia; as such, after resolving all 
benefit of the doubt in favor of the veteran, the Board finds 
that a 20 percent disability rating for diabetic 
polyneuropathy of the left foot is warranted and a 20 percent 
disability rating for diabetic polyneuropathy of the right 
foot is warranted.  However, the medical evidence does not 
demonstrate that the veteran experiences severe incomplete 
paralysis of either lower extremity.  Specifically, the Board 
notes that the veteran reports that he is able to walk at 
least a block without any ambulatory aids.  Thus, a rating in 
excess of 20 percent for either lower extremity is not 
warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that 
criteria for submissions for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Diabetes Mellitus Type 2

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected diabetes mellitus type 2.  
He contends that he is entitled to a higher disability 
rating.  A 40 percent disability rating is warranted for 
diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  A 60 percent disability rating requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.

The medical evidence of record demonstrates that the veteran 
follows a prescribed diet, takes daily medication for his 
diabetes mellitus, including insulin, and is restricted in 
his daily activities by his need to take his test kit and 
cooler with medications whenever he leaves the houses for 
more than a half day.  After resolving the benefit of the 
doubt in favor of the veteran, the Board finds that a 40 
percent disability rating is warranted for the veteran's 
diabetes mellitus type 2.  However, there is no evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider in order to warrant a disability 
rating in excess of 40 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that 
criteria for submissions for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Shell Fragment Wound

The veteran's shell fragment wound, Muscle Group XVII, with 
retained foreign body and scar, right, is currently assigned 
a 20 percent rating under Diagnostic Code 5317.  At this 
time, the Board notes that the veteran is also service 
connected for a scar, right buttock, which is currently 
evaluated as 10 percent disabling.

The function of Muscle Group XVII is the following: extension 
of the hip (1); abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  38 C.F.R. § 4.73, Diagnostic Code 5317 
(2005).  The muscles involved are pelvic girdle group 2 which 
includes the (1) gluteus maximus, (2) gluteus medius, and (3) 
gluteus minimus.  A slight injury to this muscle group 
warrants a noncompensable rating.  A moderate injury to this 
muscle group is evaluated as 20 percent disabling, while a 
moderately severe injury and a severe injury are evaluated as 
40 percent and 50 percent disabling, respectively.  Id.

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2005).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3) (2005).  Objective findings of a moderately severe 
muscle disability include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.  Id.

Severe muscle disability is found where there has been 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d)(4) (2005).  Objective findings of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track;  palpation shows loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; or tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Id.  In addition, x- ray 
evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  Id.

Unfortunately, there are no service medical records which 
contain any evidence regarding the veteran's initial shell 
wound and treatment, other than his June 1967 separation 
examination report which notes that the veteran was wounded 
in the hip in Vietnam.  The veteran contends that he was 
hospitalized for approximately 15 days for treatment of the 
initial wound, but his medical records do not support this 
allegation.  A December 1968 VA treatment note shows that the 
veteran reported sustaining a wound in the right buttock in 
Vietnam.  Examination of the area revealed a 2.5 inch scar 
that was somewhat spread and had tenderness in the depth.  
There was no defect in the underlying substance.  On x-ray, 
there were two metallic foreign bodies.  The metallic foreign 
bodies appeared to be in the right buttock.  

As noted above, the May 2002 VA muscles examination report 
noted a well-healed scar on the veteran's right buttock that 
was moderately tender to palpation.  Additionally, the 
examiner noted there was no direct correlation between the 
veteran's multiple disk herniations with mild permanent nerve 
damage into the right lower extremity and his right buttock 
gunshot wound injury.  The July 2003 VA muscles examination 
report showed a scar on the right buttock with an underlying 
gluteal injury.  The April 2004 VA joints examination report 
showed a scar on the right buttock which was tender on 
palpation.  The veteran had full range of motion and full 
muscle strength of the hip with some pain on external 
rotation but without any swelling or instability of the hip 
joint.  The examiner also noted that he felt that some of the 
veteran's right hip pain was more likely related to his non 
service-connected lumbar spine disease.  

In summary, the current medical evidence similarly shows that 
the symptomatology associated with the veteran's right 
buttock and hip disability is not consistent with a 
moderately severe or severe disability of the muscles.  The 
veteran primarily complains of pain. The Board notes that 
pain is contemplated in the currently assigned 20 percent 
rating, and separate service connection compensation has 
already been established for a tender scar attributable to 
the shell wound.  Additionally, the Board notes that both the 
May 2002 and April 2004 VA examiners believed that some to 
most of the veteran's reported pain in his lower right 
extremity was due to his non-service connected lumbosacral 
disability.  Moreover, the April 2004 VA examination report 
noted full range of motion and full muscle strength of the 
right hip.  Thus, the veteran's disability is not currently 
productive of muscle damage or loss of muscle, which are 
factors indicative of a moderately severe or severe 
disability of the muscles.

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his right hip/buttock disability.  A 
higher rating under 38 C.F.R. 4.71a, Diagnostic Codes 5250, 
5254, 5255 (2005) is not available.  In regard to Diagnostic 
Code 5250 (ankylosis of the hip), the medical evidence shows 
that the veteran's right hip is not manifested by ankylosis.  
To the contrary, the medical evidence shows that the veteran 
has full range of motion in the right hip.  The medical 
evidence also shows that the veteran does not have flail 
joint of the hip so as to warrant an evaluation under 
Diagnostic Code 5254.  In regard to Diagnostic Code 5255 
(impairment of femur), x-rays do not show any malunion of the 
femur. 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005). 
Lastly, the evidence does not show, nor does the veteran 
contend, any loss of use of his buttocks.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The veteran's diabetic polyneuropathy is rated as 20 percent 
disabling for each foot, the veteran's diabetes mellitus is 
rated as 40 percent disabling, the veteran's shell fragment 
wound is rated as 20 percent disabling, and the veteran's 
scar on his right buttock is rated as 10 percent disabling.  
Thus, the veteran currently has a combined disability rating 
of 70 percent and meets the minimum schedular requirements 
for a total rating due to individual unemployability under 38 
C.F.R. § 4.16(a).  However, the evidence must still show that 
the veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disability.  Thus, 
the issue is whether the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record consistently shows that the veteran has not been 
employed full-time since 1998 and has not been employed at 
all since 2003.  The Board notes the veteran's testimony as 
to his unemployability due to his pain in his hip and the 
numbness and pain in his feet as well as the restrictions on 
his activities due to the need to take his diabetes mellitus 
test kit and medications with him (in a refrigerated form) 
whenever he leaves home for more than half a day.  After 
resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the evidence supports the claim for a 
total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities.  
Accordingly, entitlement to a total disability evaluation 
based on individual unemployability is granted.


ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, is warranted for the veteran's service-connected left 
foot diabetic polyneuropathy, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 20 percent, but no 
higher, is warranted for the veteran's service-connected 
right foot diabetic polyneuropathy, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a disability rating of 40 percent, but no 
higher, is warranted for the veteran's service-connected 
diabetes mellitus type 2, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to a total disability rating for individual 
unemployability is warranted, subject to the law and 
regulations governing the payment of monetary benefits.  






Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected shell fragment wound, 
muscle group XVII, with retained foreign body, right, is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


